DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1, 24, 26-28 and 37, as well as new claims 43-51 with species, (a) a protein expressed by diseased cells or a fragment thereof as a species of the molecule; and (a) a protein expressed by diseased cells or a fragment thereof as a species of the number of proteins in the reply filed on January 14, 2021 is acknowledged.

3.	Claims 1, 14, 24, 26-28, 37 and 43-51 are pending.
	Claims 28 and 37, drawn to non-elected species are withdrawn from examination.
	Claims 2-13, 15-23, 25, 29-36 and 38-42 have been cancelled.
	Claims 14 and 24 have been amended.
	Claims 43-51 have been added.
	Claims 1, 14, 24, 26, 27 and 43-51 are examined on the merits with species, (a) a protein expressed by diseased cells or a fragment thereof as a species of the molecule; and (a) a protein expressed by diseased cells or a fragment thereof as a species of the number of proteins.

Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 68, lines 22-25. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
5.	Claims 46 and 50 are objected to because of the following informality: they cite “CD8+” and the plus should be a superscript and cited as such, CD8+.  
Correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 24, 26, 27, 43 and 45-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahara et al., US 2009/0280511 A11 ( published November 12, 2009).  Yahara discloses methods of making a vaccine comprising selecting candidate test peptides, wherein the test peptides may be MHC class I molecule-binding motifs bound to a MHC class I molecule, cytosolic peptides, cancer-specific proteins, as well as T cell antigen peptides presented by antigen-presenting cells (APCs), see page 6, section 0056, 0058 and 0061-0063; page 10, sections 0101-0105; and entire document.  It is within the Examiner’s purview, the disclosure makes clear the peptide or protein is in the cytosol by virtue of the term, cytosolic peptide.  Notwithstanding, as the claim reads the step of ascertaining listed in claim 1 is a mental step remiss of any active steps to arrive at the conclusion of whether the protein is found in the cytosol.  These candidate peptides can be used in the manufacture of cancer vaccines and categorized into four types including mutations, see section 0083 bridging pages 7 and 8 until section 0095 bridging pages 8 and 9; and page 15, section 0197. Absent evidence to the contrary the disclosed proteins or fragments, thereof are caused by a disease-specific somatic mutation.
	Candidate peptides can be processed and then presented on the surface of APCs such as dendritic cells thereby suitable for cancer therapy or in the manufacture of a vaccine, see page 6, section 0061; and page 8, sections 0084-0095.  CD8-positive T cells isolated from the subject are contacted with the MHC class I/candidate peptide complex and binding is assessed.  Activated CD8-positive T cells possessing immunotherapeutic peptides are identified for the making of a cancer vaccine, see page 8, sections 0093-0095; page 9, section 0099-page 10, section 0111.
	
1, 14, 24, 26, 27, 43 and 46-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by André et al. (The Journal of Immunology 172:2126-2136, 2004).  André discloses a method of making several vaccines comprising exosomal MHC class I/peptide complexes with Mart126–35 peptides; mouse ExA2-/Mart1 (ExKb) or mouse ExA2+Mart1+/- exosomes … or pulsed onto 3 105 H-2b [mature dendritic cell] mDC (DC(Kb )) or mature [HLA-A2] HHD2 DC (DC(A2)); peptide-pulsed [immature dendritic cells] iDC or [mature dendritic cell] mDC HHD2 DC; 3 x  105 DC was loaded with increasing concentrations (from 0.01 to 10 M) of MelanA/ Mart126–35 (ELA) peptides, see Materials and Methods beginning on page 2127, particularly, paragraph bridging pages 2127 and 2128. Endogenous MHC class I peptides bound to exosomes read on exosomes in vivo, see page 2127, Pulsing…section.  Absent evidence to the contrary the disclosed peptides are caused by a disease-specific somatic mutation.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

12.	Claims 1, 14, 24, 26, 27 and 43-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahara et al., US 2009/0280511 A11 ( published November 12, 2009), and further in view of He et al. (Journal of Biomedicine and Biotechnology 2010, 26 pages, published online 2011). Yahara discloses methods of making a vaccine comprising selecting candidate test peptides, wherein the test peptides may be MHC class I molecule-binding motifs bound to a MHC class I molecule, cytosolic peptides, cancer-specific proteins, as well as T cell antigen peptides presented by antigen-presenting cells (APCs), see page 6, section 0056, 0058 and 0061-0063; page 10, sections 0101-0105; and entire document.  It is within the Examiner’s purview, the disclosure makes clear the peptide or protein is in the cytosol by virtue of the term, cytosolic peptide.  Notwithstanding, as the claim reads the step of ascertaining listed in claim 1 is a mental step remiss of any active steps to arrive at the conclusion of whether the protein is found in the cytosol.  These candidate peptides can be used in the manufacture of cancer vaccines and categorized into four types including mutations, see section 0083 bridging pages 7 and 8 until section 0095 bridging pages 8 and 9; and page 15, section 0197. Absent evidence to the contrary the disclosed proteins or fragments, thereof are caused by a disease-specific somatic mutation.
	Candidate peptides can be processed and then presented on the surface of APCs such as dendritic cells thereby suitable for cancer therapy or in the manufacture of a vaccine, see page 6, section 0061; and page 8, sections 0084-0095.  CD8-positive T cells isolated from the subject are contacted with the MHC class I/candidate peptide complex and binding is assessed.  Activated CD8-positive T cells possessing immunotherapeutic peptides are identified for the making of a cancer vaccine, see page 8, sections 0093-0095; page 9, section 0099-page 10, section 0111.

	However, He teaches identifying the subcellular localization of proteins to aid in determining best epitopes and antigens for vaccine development, see entire document.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to critically assess the proteins using vaccine informatic tools to increase the accuracy of selecting best peptides for a vaccine.  
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of the documents the ability to determine optimal protein sequences to manufacture a safe and efficacious vaccine pharmaceutical composition given the tools are available to do such, see entire He reference; and entire Yahara, particular page 15, section 0193.

13.	Claims 1, 14, 24, 26, 27 and 43-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over André et al. (The Journal of Immunology 172:2126-2136, 2004), and further in view of He et al. (Journal of Biomedicine and Biotechnology 2010, 26 pages, published online 2011). André discloses a method of making several vaccines comprising exosomal MHC class I/peptide complexes with Mart126–35 peptides; mouse ExA2-/Mart1 (ExKb) or mouse ExA2+Mart1+/- exosomes … or pulsed onto 3 105 H-2b [mature dendritic cell] mDC (DC(Kb )) or mature [HLA-A2] HHD2 DC (DC(A2)); peptide-pulsed [immature dendritic cells] iDC or [mature dendritic cell] mDC HHD2 DC; 3 x  105 DC was loaded with increasing concentrations (from 0.01 to 10 M) of MelanA/ Mart126–35 (ELA) peptides, see Materials and Methods beginning on page in vivo, see page 2127, Pulsing…section.  Absent evidence to the contrary the disclosed peptides are caused by a disease-specific somatic mutation.
Andre does not teach the method wherein the subcellular distribution or localization of the protein or fragment of said protein is implemented with a computational database. 
	However, André teaches identifying the subcellular localization of proteins to aid in determining best epitopes and antigens for vaccine development, see entire document.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to critically assess the proteins using vaccine informatic tools to increase the accuracy of selecting best peptides for a vaccine.  
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of the documents the ability to determine optimal protein sequences to manufacture a safe and efficacious vaccine pharmaceutical composition given the tools are available to do such, see entire He reference; and entire André, particular page 15, section 0193.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



12 April 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643